  Case: 2:20-cv-02271-ALM-KAJ Doc #: 6 Filed: 06/05/20 Page: 1 of 1 PAGEID #: 59



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



CHRISTOPHER CRANE,

                       Plaintiff,

       v.                                            Civil Action 2:20-cv-2271
                                                     Chief Judge Algenon L. Marbley
                                                     Magistrate Judge Jolson
DEBT ADVISORS OF
AMERICA, et al.,

                       Defendants.


                                     DEFICIENCY NOTICE

       This matter is scheduled for a preliminary pretrial conference on June 10, 2020. As set

forth in the Notice of Preliminary Pretrial Conference (Doc. 2), the report required by Rule 26(f)

of the Federal Rules of Civil Procedure must be filed no fewer than seven (7) days prior to the

pretrial conference.      The required form can be found on the Court’s website,

www.ohsd.uscourts.gov. To date, the parties have failed to file their joint Rule 26(f) Report.

Consequently, the parties are hereby advised of their deficiency.



Date: June 5, 2020                                   /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
